 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   M.S.,                                         Case No. CV 19-10214 PVC
12                        Plaintiff,
13           v.                                               JUDGMENT
14   ANDREW SAUL, Commissioner of Social
     Security,
15
                          Defendant.
16
17           Pursuant to the Court’s concurrently-filed Order Granting Voluntary Remand
18   Pursuant to Sentence Six of 42 U.S.C. § 405(g),
19
20           IT IS HEREBY ADJUDGED that this action is remanded to the Commissioner for
21   further proceedings and dismissed without prejudice.
22
23   DATED: April 6, 2020
24
25
                                                 PEDRO V. CASTILLO
26                                               UNITED STATES MAGISTRATE JUDGE
27
28
